Case: 13-10713      Document: 00512480715         Page: 1    Date Filed: 12/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 13-10713                          December 23, 2013
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
ANTOINE EARL POWELL,

                                                 Petitioner-Appellant

v.

RODNEY W. CHANDLER,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-493


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Antoine Earl Powell, federal prisoner # 56375-180, appeals from the
dismissal of his 28 U.S.C. § 2241 petition challenging his sentence following
his guilty plea to possession with the intent to distribute at least 50 grams of
crack cocaine and possession of a firearm during the commission of a drug
trafficking crime. We review the dismissal de novo. Pack v. Yusuff, 218 F.3d
448, 451 (5th Cir. 2000).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10713      Document: 00512480715   Page: 2   Date Filed: 12/23/2013


                                 No. 13-10713

      As the district court determined, Powell seeks to challenge the validity
of his sentence rather than the manner in which his sentence has been
executed, his petition properly arises under 28 U.S.C. § 2255. Id. at 451-52. A
§ 2255 motion must be brought by the movant in the court that sentenced him.
§ 2255(a); Ojo v. INS, 106 F.3d 680, 683 (5th Cir. 1997). The district court did
not impose the sentence at issue; thus, it did not err by dismissing the petition
rather than construing it as a § 2255 motion. See Ojo, 106 F.3d at 683. The
judgment is affirmed.
      AFFIRMED.




                                       2